Exhibit 10.19

 

Guarantee and Indemnity

 

Dated 17 July 2015

 

(1)                                          Genco Shipping & Trading Limited

 

(2)                                          ABN AMRO Capital USA LLC

 

[g119371ku01i001.jpg]

 

--------------------------------------------------------------------------------


 

Contents

 

 

 

Page

 

 

 

1

Definitions and interpretation

1

 

 

 

2

Representations and warranties

4

 

 

 

3

Guarantee and indemnity

5

 

 

 

4

Preservation of Guarantor’s Liability

6

 

 

 

5

Preservation of Finance Parties’ rights

7

 

 

 

6

Undertakings

8

 

 

 

7

Payments

12

 

 

 

8

Currency

13

 

 

 

9

Set-Off

14

 

 

 

10

Application of Moneys

14

 

 

 

11

Partial Invalidity

14

 

 

 

12

Further Assurance

15

 

 

 

13

Miscellaneous

15

 

 

 

14

Notices

15

 

 

 

15

Law and Jurisdiction

15

 

--------------------------------------------------------------------------------


 

Guarantee and Indemnity

 

Dated: 17 July 2015

 

Between:

 

(1)                                          Genco Shipping & Trading Limited, a
corporation incorporated under the laws of the Republic of the Marshall Islands
whose principal place of business is at 299 Park Avenue, 12th Floor, New York,
New York 10171 (the “Guarantor”)

 

In favour of:

 

(2)                                          ABN AMRO Capital USA LLC acting
through its office at 100 Park Avenue, 24th Floor, NY 10017, United States of
America (the “Security Agent”).

 

Whereas:

 

(A)                                        Each of the banks listed in schedule
1 to the Loan Agreement (as defined below) (collectively the “Lenders”) has
agreed to lend to Baltic Wasp Limited (the “Borrower”) its participation in a
loan not exceeding sixteen million eight hundred thousand Dollars ($16,800,000)
(the “Loan”) on the terms and subject to the conditions set out in a loan
agreement dated 8 October 2014 made between the Borrower (as borrower), the
Lenders (as lenders) (the “Lenders”), ABN AMRO Capital USA LLC (as mandated lead
arranger), ABN AMRO Capital USA L.L.C (as agent)  (the “Agent”), the Security
Agent (as security agent), ABN AMRO Bank N.V. Singapore Branch as agent for
China Export & Credit Insurance Corporation and ABN AMRO Bank N.V. as swap
provider (as amended by a supplemental agreement dated [  ] 2015 (the
“Supplemental Agreement”) and as may be further amended, restated and/or
supplemented from time to time, the “Loan Agreement”).

 

(B)                                        As a conditions precedent to the
consent of the Lenders to the request of the Borrower under and pursuant the
Supplemental Agreement, the Borrower has, amongst other things, agreed to
procure that the Guarantor execute and deliver this Guarantee and Indemnity in
favour of the Security Agent as security agent for the Finance Parties.

 

This deed witnesses as follows:

 

1                                                 
Definitions and interpretation

 

1.1                                        In this Guarantee and Indemnity:

 

“Change of Control” means:

 

(A)                                        in respect of the Guarantor, any time
during which and for any reason:

 

(a)                                          there is a sale, lease or transfer
of all or substantially all of the Guarantor’s assets to any Person or group (as
such term is used in Section 13(d)(3) of the Exchange Act); or

 

(b)                                          there is a liquidation or
dissolution of the Guarantor; or

 

1

--------------------------------------------------------------------------------


 

(c)                                           there is a replacement of a
majority of the directors on the board of directors of the Guarantor over a
two-year period from the directors who constituted the board of directors of the
Guarantor at the beginning of such period and such replacement has not been
approved by a vote of at least a majority of the board of directors of the
Guarantor then still in office who either were members of such board of
directors at the beginning of such period or whose election as a member of such
board of directors was previously so approved; or

 

(d)                                          there is a “change of control” or
similar event (however described) in any documentation related to any Financial
Indebtedness of the Guarantor or the Group or any member of the Group; or

 

(e)                                           any Person or group (as such term
is used in Section 13(d)(3) of the Exchange Act) other than one or more of the
Permitted Holders that at any time becomes the owner, directly or indirectly,
beneficially or of record, of shares representing more than thirty per cent of
the outstanding voting or economic equity interests of the Guarantor; and

 

(B)                                       in respect of a Borrower, any time
during which and for any reason, the Guarantor fails to own, directly or
indirectly, one hundred per cent of the capital stock or other equity interests
of that Borrower.

 

“Collateral” shall mean all property (whether real or personal) with respect to
which any Encumbrance have been granted (or purported to be granted) pursuant to
any Security Document.

 

“Default Rate” means interest at the rate calculated in accordance with clause
7.8 of the Loan Agreement.

 

“Dividend” with respect to any Person shall mean that such Person has declared
or paid a dividend or returned any equity capital to its stockholders, partners
or members or authorised or made any other distribution, payment or delivery of
property (other than common stock or the right to purchase any of such stock of
such Person) or cash to its stockholders, partners or members as such, or
redeemed, retired, purchased or otherwise acquired, directly or indirectly, for
a consideration any shares of any class of its capital stock or partnership or
membership interests outstanding on or after the date of the Loan Agreement (or
any options or warrants issued by such Person with respect to its capital
stock), or set aside any funds for any of the foregoing purposes, or shall have
permitted any of its Subsidiaries to purchase or otherwise acquire for a
consideration any shares of any class of the capital stock of, or equity
interests in, such Person outstanding on or after the date of the Loan Agreement
(or any options or warrants issued by such Person with respect to is capital
stock or other equity interests).  Without limiting the foregoing, “Dividends”
with respect to any Person shall also include all payments made or required to
be made by such Person with respect to any stock appreciation rights, plans,
equity incentive or achievement plans or any similar plans or setting side of
any funds for the foregoing purposes.

 

“Equity Interests” means any and all shares, interests, rights to purchase,
warrants, options, participations or other equivalents of or interests in
(however

 

2

--------------------------------------------------------------------------------


 

designated) equity of such Person, including any preferred stock, any limited or
general partnership interest and any limited liability company membership
interest.

 

“GAAP” means generally accepted accounting principles in the United States of
America.

 

“Guarantor’s Liabilities” means all of the liabilities and obligations of the
Guarantor to any of the Finance Parties under or pursuant to this Guarantee and
Indemnity, from time to time, whether in respect of principal, interest, costs
or otherwise and whether present, future, actual or contingent.

 

“Indebtedness” means the aggregate from time to time of the amount of the Loan
outstanding; all accrued and unpaid interest on the Loan; and all other sums of
any nature (together with all accrued and unpaid interest on any of those sums)
payable by the Borrower to any of the Finance Parties under all or any of the
Finance Documents.

 

“Original Financial Statements” means the audited consolidated financial
statements of the Guarantor for the financial year ended 31 December 2014.

 

“Permitted Holders” means (a) Mr. Peter Georgiopoulos (including his immediate
family members and trusts to which he or such family members hold a beneficial
interest, (b) any corporation or any other entity directly or indirectly
controlled by Mr. Peter Georgiopoulos and (c) any person or group (as such term
is used in Section 13(d)(3) of the Exchange Act) who may at the time of the
signing of this Guarantee own, directly or indirectly, beneficially or of
record, shares representing more than thirty per cent of the voting or economic
equity interests of Guarantor, any affiliate of any such person, and any member
of such group or affiliate of such member.

 

“Quarter Date” means each of 31 March, 30 June, 30 September and 31 December of
each calendar year.

 

“Registration Rights Agreement” means the registration rights agreement as of 9
July 2014 by and between the Guarantor and the Holders named therein.

 

“Shareholder Rights Agreement” means a shareholder rights agreement
substantially similar to that shareholder rights agreement entered into as of 11
April 2007 and made between the Guarantor and Mellon Investor Services LLC, a
New Jersey limited liability company, as rights agent.

 

1.2                                        Unless otherwise specified in this
Guarantee and Indemnity, or unless the context otherwise requires, all words and
expressions defined in the Loan Agreement shall have the same meaning when used
in this Guarantee and Indemnity.

 

1.3                                        In this Guarantee and Indemnity:

 

1.3.1                              words denoting the plural number include the
singular and vice versa;

 

1.3.2                              words denoting persons include corporations,
partnerships, associations of persons (whether incorporated or not) or
governmental or quasi-governmental bodies or authorities and vice versa;

 

3

--------------------------------------------------------------------------------


 

1.3.3                              references to Clauses are references to
clauses of this Guarantee and Indemnity;

 

1.3.4                              references to this Guarantee and Indemnity
include the recitals to this Guarantee and Indemnity;

 

1.3.5                              the headings and contents page(s) are for the
purpose of reference only, have no legal or other significance, and shall be
ignored in the interpretation of this Guarantee and Indemnity;

 

1.3.6                              references to any document (including,
without limitation, to any of the Finance Documents) are, unless the context
otherwise requires, references to that document as amended, supplemented,
novated or replaced from time to time;

 

1.3.7                              references to statutes or provisions of
statutes are references to those statutes, or those provisions, as from time to
time amended, replaced or re-enacted; and

 

1.3.8                              references to any Finance Party include its
successors, transferees and assignees.

 

2                                                 
Representations and warranties

 

The Guarantor represents and warrants to the Security Agent at the date of this
Guarantee and Indemnity and (by reference to the facts and circumstances then
pertaining) on the date of the first day of each Interest Period that:

 

2.1                                        all representations and warranties
given by the Borrower in the Loan Agreement in respect of the Guarantor and/or
this Guarantee and Indemnity are and will remain correct and none of them is or
will become misleading; and

 

2.2                                        the Guarantor is a corporation, duly
incorporated and validly existing under the law of its jurisdiction of
incorporation and has the power to own its assets and to carry on its business
as it is being conducted; and

 

2.3                                        the Guarantor has the power to enter
into and perform this Guarantee and Indemnity and has taken all necessary action
to authorise its entry into and performance of this Guarantee and Indemnity; and

 

2.4                                        the Guarantor is not insolvent or in
liquidation or administration or subject to any other formal or informal
insolvency procedure, and no receiver, administrative receiver, administrator,
liquidator, trustee or analogous officer has been appointed in respect of the
Guarantor or all or any part of its assets; and

 

2.5                                        this Guarantee and Indemnity
constitutes legal, valid, binding and enforceable obligations of the Guarantor;
and

 

2.6                                        all consents, licences, approvals and
authorisations of, or registrations with or declarations to, any governmental
authority, bureau or agency which may be required in connection with the entry
into, performance, validity or enforceability of this Guarantee and Indemnity
have been obtained or made and remain in full force and effect and the Guarantor
is not aware of any event or circumstance which could

 

4

--------------------------------------------------------------------------------


 

reasonably be expected adversely to affect the right of the Guarantor to hold
and/or obtain renewal of any such consents, licences, approvals or
authorisations; and

 

2.7                                        save as disclosed to the Security
Agent in writing on or prior to the date of this Guarantee, no litigation,
arbitration or administrative proceeding of or before any court, arbitral body
or agency which if adversely determined, might reasonably be expected to have a
material adverse effect on the business or financial condition of the Guarantor
have (to the best of the Guarantor’s knowledge and belief) been started or
threatened against the Guarantor; and

 

2.8                                        the entry into and performance of
this Guarantee and Indemnity will not conflict with the constitutional documents
of the Guarantor or any law or regulation or document applicable to, or binding
on, the Guarantor or any of its assets; and

 

2.9                                        the Guarantor is not required to make
any deduction or withholding from any payment which it may be obliged to make to
any Finance Party under or pursuant to this Guarantee and Indemnity; and

 

2.10                                 under the laws of the jurisdiction of
incorporation of the Guarantor, it is not necessary to ensure the legality,
validity, enforceability or admissibility in evidence of this Guarantee and
Indemnity that it be filed, recorded or enrolled with any court or other
authority in any country or that any stamp, registration or similar tax be paid
on or in relation to this Guarantee and Indemnity; and

 

2.11                                 the Guarantor is not in breach of, or
default under, any agreement of any sort binding on it or on all or any part of
its assets which has or is reasonably likely to have a Material Adverse Effect;
and

 

2.12                                 the Guarantor is not aware of any material
facts or circumstances which have not been disclosed to the Security Agent and
which might, if disclosed, have adversely affected the decision of a person
considering whether or not to make loan facilities of the nature contemplated by
the Loan Agreement available to the Borrower; and

 

2.13                                 the Guarantor has received a copy of the
Loan Agreement and approves of, and agrees to, the terms and conditions of the
Loan Agreement.

 

3                                                  Guarantee and indemnity

 

The Guarantor:

 

3.1                                        irrevocably and unconditionally
guarantees the due and punctual observance and performance by the Borrower of
all their obligations under the Finance Documents including, without limitation,
the due and punctual payment of each and every part of the Indebtedness in
accordance with the terms of the Finance Documents so that, if any of the
Indebtedness is not paid when it is due and payable, whether on maturity or
otherwise, the Guarantor will, immediately on demand, make such payment to the
Security Agent in the manner specified by the Security Agent, together with
interest on the amount demanded at the rate accruing on the same under the Loan
Agreement from the date of demand until the date of payment, both before and
after judgment; and

 

3.2                                        agrees, as a separate and independent
obligation, that, if any of the Indebtedness is not recoverable from the
Guarantor under Clause 3.1 for any reason, the Guarantor

 

5

--------------------------------------------------------------------------------


 

will be liable as a principal debtor by way of indemnity for the same amount as
that for which the Guarantor would have been liable had that Indebtedness been
recoverable, and agrees to discharge its liability under this Clause 3.2 by
making payment to the Security Agent immediately on demand together with
interest on the amount demanded at the rate accruing on the same under the Loan
Agreement from the date of demand until the date of payment, both before and
after judgment.

 

4                                                 
Preservation of Guarantor’s Liability

 

4.1                                        This Guarantee and Indemnity is a
continuing security for the full amount of the Indebtedness from time to time
until the expiry of the Facility Period.

 

4.2                                        Any Finance Party may without the
Guarantor’s consent and without notice to the Guarantor and without in any way
releasing or reducing the Guarantor’s Liabilities:

 

4.2.1                              amend, vary, novate, or replace any of the
Finance Documents (other than this Guarantee and Indemnity); and/or

 

4.2.2                              agree with the Borrower to increase or reduce
the amount of the Loan, or vary the terms and conditions for its repayment or
prepayment (including, without limitation, the rate and/or method of calculation
of interest payable on the Loan); and/or

 

4.2.3                              allow any time or other indulgence to any of
the other Security Parties under or in connection with any of the Finance
Documents; and/or

 

4.2.4                              renew, vary, release or refrain from
enforcing any of the Finance Documents (other than this Guarantee and
Indemnity); and/or

 

4.2.5                              compound with any of the other Security
Parties; and/or

 

4.2.6                              enter into, renew, vary or terminate any
other agreement or arrangement with any of the other Security Parties; and/or

 

4.2.7                              do or omit or neglect to do anything which
might, but for this provision, operate to release or reduce the liability of the
Guarantor under this Guarantee and Indemnity.

 

4.3                                        The Guarantor’s Liabilities shall not
be affected by:

 

4.3.1                              the absence of, or any defective, excessive
or irregular exercise of, any of the powers of any of the other Security
Parties; nor

 

4.3.2                              any security given or payment made to any
Finance Party by any of the other Security Parties being avoided or reduced
under any law (whether English or foreign) relating to bankruptcy or insolvency
or analogous circumstance in force from time to time; nor

 

4.3.3                              any change in the constitution of the
Guarantor or of any of the other Security Parties or of any Finance Party or the
absorption of or amalgamation by any Finance Party in or with any other entity
or the acquisition of all or any part of the assets or undertaking of any
Finance Party by any other entity; nor

 

6

--------------------------------------------------------------------------------


 

4.3.4                              the liquidation, administration,
receivership, bankruptcy or insolvency of the Guarantor or any of the other
Security Parties; nor

 

4.3.5                              any of the Finance Documents (other than this
Guarantee and Indemnity) being defective, void or unenforceable, or the failure
of any other person to provide any Finance Party with any security, guarantee or
indemnity envisaged by the Loan Agreement; nor

 

4.3.6                              any composition, assignment or arrangement
being made by any of the other Security Parties with any of its creditors; nor

 

4.3.7                              anything which would, but for this provision,
have released or reduced the liability of the Guarantor to any Finance Party.

 

4.4                                        Any Finance Party may continue the
account(s) of the Borrower or open one or more new accounts for the Borrower
notwithstanding any demand under this Guarantee and Indemnity, and the
Guarantor’s liability at the date of demand shall not be released or affected by
any subsequent payment into or out of any of the Borrower’s accounts with any
Finance Party.

 

5                                                  Preservation of Finance
Parties’ rights

 

5.1                                        This Guarantee and Indemnity is in
addition to any other security, guarantee or indemnity now or in the future held
by any of the Finance Parties in respect of the Indebtedness, whether from the
Borrower, the Guarantor or any other person, and shall not merge with, prejudice
or be prejudiced by, any such security, guarantee or indemnity or any
contractual or legal right of any of the Finance Parties.

 

5.2                                        Any release, settlement, discharge or
arrangement relating to the Guarantor’s Liabilities shall be conditional on no
payment, assurance or security received by any Finance Party in respect of the
Indebtedness being avoided or reduced under any law (whether English or foreign)
in force from time to time relating to bankruptcy, insolvency or any (in the
opinion of the Security Agent) analogous circumstance, and, after any such
avoidance or reduction, each Finance Party shall be entitled to exercise all of
its rights, powers, discretions and remedies under or pursuant to this Guarantee
and Indemnity and/or any other rights, powers, discretions or remedies which it
would otherwise have been entitled to exercise, as if no release, settlement,
discharge or arrangement had taken place.

 

5.3                                        Following the full payment of the
Indebtedness, the Security Agent shall be entitled to retain this Guarantee and
Indemnity and any security which it may hold for the Guarantor’s Liabilities
until the Security Agent is satisfied in its discretion that no Finance Party
will have to make any payment under any law referred to in Clause 5.2.

 

5.4                                        Until the expiry of the Facility
Period the Guarantor shall not:

 

5.4.1                              be entitled to participate in any sums
received by any Finance Party in respect of any of the Indebtedness; nor

 

5.4.2                              be entitled to participate in any security
held by any Finance Party in respect of any of the Indebtedness nor stand in the
place of, or be subrogated for, any Finance Party in respect of any such
security; nor

 

7

--------------------------------------------------------------------------------


 

5.4.3                              take any step to enforce any claim against
any of the other Security Parties (or their respective estates or effects), nor
claim or exercise any right of set-off or counterclaim against any of the other
Security Parties, nor make any claim in the bankruptcy or liquidation of any of
the other Security Parties, in respect of any sums paid by the Guarantor to any
Finance Party or in respect of any sum which includes the proceeds of
realisation of any security at any time held by any Finance Party in respect of
any of the Guarantor’s Liabilities; nor

 

5.4.4                              take any steps to enforce any other claim
which it may have against any of the other Security Parties without the prior
written consent of the Security Agent, and then only on such terms and subject
to such conditions as the Security Agent may impose.

 

5.5                                        Any Finance Party may, subject to the
terms and provisions of the Finance Documents, but shall not be obliged to,
resort for its own benefit to any other means of payment at any time and in any
order it thinks fit without releasing or reducing the Guarantor’s Liabilities.

 

5.6                                        Any Finance Party may enforce this
Guarantee and Indemnity either before or after resorting to any other means of
payment without entitling the Guarantor to any benefit from or share in any such
other means of payment until the expiry of the Facility Period.

 

5.7                                        The Guarantor agrees that it is, and
will throughout the Facility Period remain, a principal debtor in respect of the
Guarantor’s Liabilities.

 

5.8                                        No failure to exercise, nor any delay
in exercising, on the part of any Finance Party, any right or remedy under this
Guarantee and Indemnity shall operate as a waiver, nor shall any single or
partial exercise of any right or remedy prevent any further or other exercise or
the exercise of any other right or remedy.  The rights and remedies provided in
this Guarantee and Indemnity are cumulative and not exclusive of any rights or
remedies provided by law.

 

6                                                  Undertakings

 

6.1                                        The Guarantor shall pay to the
Security Agent on demand on a full indemnity basis all costs and expenses
incurred by any Finance Party in or about or incidental to the exercise by it of
its rights under this Guarantee and Indemnity, together with interest at the
Default Rate on the amount demanded from the date of demand until the date of
payment, both before and after judgment, which interest shall be compounded with
the amount demanded at the end of such periods as the Security Agent may
reasonably select.

 

6.2                                        The Guarantor has not taken, and will
not take without the prior written consent of the Security Agent (and then only
on such terms and subject to such conditions as the Security Agent may impose),
any security from any of the other Security Parties in connection with this
Guarantee and Indemnity, and any security taken by the Guarantor notwithstanding
this Clause shall be held by the Guarantor in trust for the Finance Parties
absolutely as a continuing security for the Guarantor’s Liabilities.

 

8

--------------------------------------------------------------------------------


 

6.3                                        The Guarantor will observe and
perform any and all covenants and undertakings in the Loan Agreement whose
observance and performance by the Guarantor the Borrower has undertaken to
procure.

 

6.4                                        The Guarantor shall without the
consent of the Security Agent be permitted to:

 

6.4.1                              create or permit to arise any Encumbrance or
other third party rights over any of its present or future assets or
undertaking;

 

6.4.2                              transfer, lease or otherwise dispose of all
or a substantial part of its assets, whether by one transaction or a number of
transactions and whether related or not;

 

6.4.3                              declare or pay any Dividends or make any
distribution;

 

6.4.4                              create, incur, assume or suffer to exist any
indebtedness; and

 

6.4.5                              directly or indirectly lend money or make
available credit or advance funds to any person or purchase or acquire any
Equity Interests or make any capital contributions,

 

Provided that (a) no Event of Default has occurred and is continuing and the
Guarantor is in compliance with its financial covenants contained in Clause 6.8
and the Borrower is in compliance with all the covenants contained in Clause 12
of the Loan Agreement and (b) the Guarantor may authorise, declare and
distribute a dividend of Rights (as such term is defined in the Shareholder
Rights Agreement and which are convertible into other securities set out in the
Shareholder Rights Agreement) as contemplated by the Shareholder Rights
Agreement.

 

The foregoing proviso shall not restrict the Guarantor from allowing any
Permitted Encumbrance to arise and such Permitted Encumbrance shall not require
the prior written consent of the Security Agent.

 

6.5                                        The Guarantor shall supply to the
Security Agent as soon as the same become available, but in any event within one
hundred and eighty (180) days after the end of each of its financial years, its
audited consolidated (so as to include inter alia the Borrower and Baltic
Trading Limited and its Subsidiaries) financial statements for that financial
year (such financial statements to be supplemented by updated details of all
off-balance sheet and time charter hire commitments in respect of the Vessel and
the Other Vessel), together with a Compliance Certificate, signed by the Chief
Financial Officer of the Guarantor, setting out (in reasonable detail)
computations as to compliance with Clause 6.8.  Each set of financial
statements:

 

6.5.1                              shall be certified by a director or officer
of the Guarantor as fairly representing its financial condition as at the date
at which those financial statements were drawn up; and

 

6.5.2                              shall be prepared using GAAP, accounting
practices and financial reference periods consistent with those applied in the
preparation of the Original Financial Statements unless, in relation to any set
of financial statements, the Guarantor notifies the Security Agent that there
has been a change in GAAP, the accounting practices or reference periods and the
Guarantor’s auditors deliver to the Security Agent:

 

9

--------------------------------------------------------------------------------


 

(a)                                          a description of any change
necessary for those financial statements to reflect the GAAP, accounting
practices and reference periods upon which the Original Financial Statements
were prepared; and

 

(b)                                          sufficient information, in form and
substance as may be reasonably required by the Security Agent, to enable the
Security Agent to make an accurate comparison between the financial position
indicated in those financial statements and that indicated in the Original
Financial Statements.

 

6.6                                        The Guarantor shall supply to the
Security Agent as soon as the same become available, but in any event within
forty five (45) days after the end of each quarter during each of its financial
years, its unaudited quarterly consolidated (so as to include inter alia the
Borrower and Baltic Trading Limited and its Subsidiaries) financial statements
for that quarter (such financial statements to be supplemented by updated
details of all off-balance sheet and time charter hire commitments in respect of
the Vessel and the Other Vessel), together with a Compliance Certificate, signed
by the Chief Financial Officer of the Guarantor, setting out (in reasonable
detail) computations as to compliance with Clause 6.8 as at the date as at which
those financial statements were drawn up.

 

6.7                                        The Guarantor shall supply to the
Security Agent:

 

6.7.1                              all documents which could reasonably be
expected to have a material effect on the business, assets, financial
creditworthiness of the Guarantor or the ability of the Guarantor to perform its
obligations under any Finance Document to which it is a party, which are
dispatched by the Guarantor to its shareholders (or any class of them) or its
creditors generally at the same time as they are dispatched.  For the avoidance
of doubt, this obligation does not include circulars to shareholders of a
routine and non-material nature; and

 

6.7.2                              promptly upon becoming aware of them, details
of any litigation, arbitration or administrative proceedings which are current,
threatened or pending against any Security Party, and which (a) might, if
adversely determined, have a materially adverse effect on the business, assets,
financial condition or credit worthiness of that Security Party and (b) exceed
the amount of two million Dollars ($2,000,000) in respect of the Guarantor and
five hundred thousand Dollars ($500,000) in respect of the Borrower; and

 

6.7.3                              promptly, such further information regarding
the financial condition, business and operations of any of the Security Parties
as the Security Agent may reasonably request including, without limitation, cash
flow analyses, quarterly reports on the financial and operating performance of
the Vessel and the Other Vessel, in form and substance satisfactory to the
Security Agent.

 

6.8                                        The Guarantor shall at all times
during the Facility Period:-

 

(a)                                          maintain cash and Cash Equivalents
(including available but undrawn working capital lines) in an amount of not less
than seven

 

10

--------------------------------------------------------------------------------


 

hundred and fifty thousand Dollars ($750,000) per Fleet Vessel; and

 

(b)                                          not permit its maximum Leverage to
exceed seventy per cent (70%); and

 

(c)                                           not permit its Consolidated Net
Worth to be less than the Minimum Consolidated Net Worth,

 

which covenants shall be tested upon receipt of the interim financial statements
delivered to the Agent pursuant to Clause 6.6 for a period ending on each
Quarter Date.

 

6.9                                        In the event that any member of the
Group enters into a loan facility with other lenders or financial institutions
on terms and conditions such that any financial covenants analogous to those
covenants in Clause 6.8 are, to the Agent’s opinion, on more favourable terms to
those lenders or financial institutions, the Guarantor shall provide the same
terms and conditions to the Finance Parties on the terms and conditions to be
agreed between the Agent (acting on the instructions of the Lenders) and the
Guarantor.

 

6.10

 

6.10.1                       Other than in compliance with Clause 6.10.2, the
Guarantor will not, and will not permit the Borrower to, amend, modify or change
its certificate of incorporation, certificate of formation (including, without
limitation, by the filing or modification of any certificate of designation),
By-Laws, limited liability company agreement, partnership agreement (or
equivalent organizational documents) or any agreement entered into by it with
respect to its capital stock or membership interests (or equivalent equity
interests), or enter into any new agreement with respect to its capital stock or
membership interests (or equivalent interests), other than the Shareholder
Rights Agreement or the Registration Rights Agreement or any amendments,
modifications or changes or any such new agreements which are not in any way
materially adverse to the interests of the Lenders.

 

6.10.2                       Other than the Merger (as defined in the
Supplemental Agreement), the Guarantor shall not, without the prior written
consent of the Agent and Sinosure, enter into any amalgamation, demerger, merger
or corporate reconstruction that may (in the sole determination of the Agent
acting reasonably) adversely impact the Guarantor’s ability to perform its
obligations under the Finance Documents.

 

6.10.3                       Notwithstanding the foregoing provisions of this
Clause 6.10, upon not less than 30 days prior written notice to the Agent and so
long as no Default or Event of Default exists and is continuing, the Borrower
may, subject to the Agent’s consent (x) change its jurisdiction of organization
to another jurisdiction and (y) change its form of organisation to another form,
in each case to the extent satisfactory to the Agent, provided that, the
Borrower shall promptly take all actions reasonably deemed necessary by the
Security Agent to preserve, protect and maintain, without interruption, the
security interest and Encumbrance of the Security Agent in any Collateral owned
by

 

11

--------------------------------------------------------------------------------


 

the Borrower to the satisfaction of the Security Agent, and the Borrower shall
have provided to the Agent and the Lenders such opinions of counsel as may be
reasonably requested by the Agent to assure itself that the conditions of this
proviso have been satisfied.

 

6.11                                 The Guarantor will not engage in any
business other than the businesses in which it is engaged in as of the date of
the Loan Agreement and activities directly related thereto, and similar or
related businesses; the Guarantor will not (i) be engaged in (A) the retailing,
wholesaling, trading or importing of goods or services for or with residents of
the Republic of the Marshall Islands; (B) any extractive industry in the
Republic of Marshall Islands; (C) any regulated professional service activity in
the Republic of the Marshall Islands; (D) the export of any commodity or goods
manufactured, processed, mined or made in the Republic of the Marshall Islands;
or (E) the ownership of real property in the Republic of the Marshall Islands;
and (ii) do business in the Republic of the Marshall Islands except that the
Guarantor and their Subsidiaries may (A) have its registered office in the
Republic of the Marshall Islands and maintain its registered agent in the
Republic of the Marshall Islands as required by the provisions of the
Associations Law of 1990 of the Republic of the Marshall Islands, as amended;
and (B) secure and maintain registry in the Republic of the Marshall Islands
solely related to the operation or disposition of any vessel outside of the
Republic of the Marshall Islands.

 

6.12                                 There shall be no Change of Control of the
Guarantor.

 

7                                                  Payments

 

7.1                                        All amounts payable by the Guarantor
under or pursuant to this Guarantee and Indemnity shall be paid to such accounts
at such banks as the Security Agent may from time to time direct to the
Guarantor in the relevant currency in same day funds for immediate value. 
Payment shall be deemed to have been received on the date on which the Security
Agent receives authenticated advice of receipt, unless that advice is received
by the Security Agent on a day other than a Business Day or at a time of day
(whether on a Business Day or not) when the Security Agent in its discretion
considers that it is impossible or impracticable to utilise the amount received
for value that same day, in which event the payment in question shall be deemed
to have been received on the Business Day next following the date of receipt of
advice by the Security Agent.

 

7.2                                        All payments to be made by the
Guarantor pursuant to this Guarantee and Indemnity shall, subject only to Clause
7.3, be made free and clear of and without deduction for or on account of any
taxes or other deductions, withholdings, restrictions, conditions, set-offs or
counterclaims of any nature.

 

7.3                                        If at any time any law requires (or
is interpreted to require) the Guarantor to make any deduction or withholding
from any payment, or to change the rate or manner in which any required
deduction or withholding is made, the Guarantor will promptly notify the
Security Agent and, simultaneously with making that payment, will pay whatever
additional amount (after taking into account any additional taxes on, or
deductions or withholdings from, or restrictions or conditions on, that
additional amount) is necessary to ensure that, after making the deduction or
withholding, each

 

12

--------------------------------------------------------------------------------


 

relevant Finance Party receives a net sum equal to the sum which it would have
received had no deduction or withholding been made.

 

7.4                                        If at any time the Guarantor is
required by law to make any deduction or withholding from any payment to be made
by it pursuant to this Guarantee and Indemnity, the Guarantor will pay the
amount required to be deducted or withheld to the relevant authority within the
time allowed under the applicable law and will, no later than thirty days after
making that payment, deliver to the Security Agent an original receipt issued by
the relevant authority, or other evidence acceptable to the Security Agent,
evidencing the payment to that authority of all amounts required to be deducted
or withheld.

 

7.5                                        If the Guarantor pays any additional
amount under Clause 7.3, and a Finance Party subsequently receives a refund or
allowance from any tax authority which that Finance Party identifies as being
referable to that increased amount so paid by the Guarantor, that Finance Party
shall, as soon as reasonably practicable, pay to the Guarantor an amount equal
to the amount of the refund or allowance received, if and to the extent that it
may do so without prejudicing its right to retain that refund or allowance and
without putting itself in any worse financial position than that in which it
would have been had the relevant deduction or withholding not been required to
have been made.  Nothing in this Clause 7.5 shall be interpreted as imposing any
obligation on any Finance Party to apply for any refund or allowance nor as
restricting in any way the manner in which any Finance Party organises its tax
affairs, nor as imposing on any Finance Party any obligation to disclose to the
Guarantor any information regarding its tax affairs or tax computations.

 

7.6                                        Any certificate or statement signed
by an authorised signatory of the Security Agent purporting to show the amount
of the Indebtedness or of the Guarantor’s Liabilities (or any part of any of
them) or any other amount referred to in any of the Finance Documents shall,
save for manifest error or on any question of law, be conclusive evidence as
against the Guarantor of that amount.

 

8                                                  Currency

 

8.1                                        The Guarantor’s liability under this
Guarantee and Indemnity is to discharge the Indebtedness in the currency in
which it is expressed to be payable (the “Agreed Currency”).

 

8.2                                        If at any time any Finance Party
receives (including by way of set-off) any payment by or on behalf of the
Guarantor in a currency other than the Agreed Currency, that payment shall take
effect as a payment to that Finance Party of the amount in the Agreed Currency
which that Finance Party is able to purchase (after deduction of any relevant
costs) with the amount of the payment so received in accordance with its usual
practice.

 

8.3                                        To the extent that any payment to any
Finance Party (whether by the Guarantor or any other person and whether under
any judgment or court order or otherwise) in a currency other than the Agreed
Currency shall on actual conversion into the Agreed Currency fall short of the
relevant amount of the Indebtedness expressed in the Agreed Currency, then the
Guarantor as a separate and independent obligation will indemnify that Finance
Party against the shortfall.

 

13

--------------------------------------------------------------------------------


 

9                                                  Set-Off

 

9.1                                        The Guarantor irrevocably authorises
each Finance Party at any time to set off without notice any sums then due and
payable by the Guarantor to that Finance Party under this Guarantee and
Indemnity (irrespective of the branch or office, currency or place of payment)
against any credit balance from time to time standing on any account of the
Guarantor (whether current or otherwise, whether or not subject to notice and
whether or not that credit balance is then due to the Guarantor) with any branch
of that Finance Party in or towards satisfaction of the Guarantor’s Liabilities
and, in the name of that Finance Party or the Guarantor, to do all acts
(including, without limitation, purchasing or converting or exchanging any
currency) which may be required to effect such set-off.

 

9.2                                        Despite any term to the contrary in
relation to any deposit or credit balance at any time on any account of the
Guarantor with any Finance Party, no such deposit or credit balance shall be
repayable or capable of being assigned, mortgaged, charged or otherwise disposed
of or dealt with by the Guarantor until the Guarantor’s Liabilities have been
discharged in full, but each Finance Party may from time to time permit the
withdrawal of all or any part of any such deposit or balance without affecting
the continued application of this Clause.

 

10                                           Application of Moneys

 

10.1                                 All sums which any Finance Party (other
than the Security Agent) receives (including by way of set-off) under or in
connection with this Guarantee and Indemnity, otherwise than by payment from the
Security Agent, shall be paid to the Security Agent immediately on receipt, and
that payment to the Security Agent shall be deemed to have been made by the
Guarantor rather than by the receiving Finance Party.

 

10.2                                 All sums which the Security Agent receives
under or in connection with this Guarantee and Indemnity shall, unless otherwise
agreed by the Security Agent or otherwise provided in the Loan Agreement, be
applied by the Security Agent in or towards satisfaction of, or retention on
account for, the Guarantor’s Liabilities in such manner as the Security Agent
may in its discretion determine.

 

10.3                                 The Security Agent may place any money
received by it under or in connection with this Guarantee and Indemnity to the
credit of a suspense account on such terms and subject to such conditions as the
Security Agent may in its discretion determine for so long as the Security Agent
thinks fit without any obligation in the meantime to apply that money in or
towards discharge of the Indebtedness, and, despite such payment, the Security
Agent may claim against any of the other Security Parties or prove in the
bankruptcy, liquidation or insolvency of any of the other Security Parties for
the whole of the Indebtedness at the date of the Security Agent’s demand for
payment pursuant to this Guarantee and Indemnity, together with all interest,
commission, charges and expenses accruing subsequently.

 

11                                           Partial Invalidity

 

If, at any time, any provision of this Guarantee and Indemnity is or becomes
illegal, invalid or unenforceable in any respect under any law of any
jurisdiction, neither the legality, validity or enforceability of the remaining
provisions nor the legality, validity

 

14

--------------------------------------------------------------------------------


 

or enforceability of such provision under the law of any other jurisdiction will
in any way be affected or impaired.

 

12                                           Further Assurance

 

The Guarantor agrees that from time to time on the written request of the
Security Agent it will immediately execute and deliver to the Security Agent all
further documents which the Security Agent may require for the purpose of
perfecting or protecting the security intended to be created by this Guarantee
and Indemnity.

 

13                                           Miscellaneous

 

13.1                                 All the covenants and agreements of the
Guarantor in this Guarantee and Indemnity shall bind the Guarantor and its
successors and permitted assignees and shall inure to the benefit of the Finance
Parties and their respective successors, transferees and assignees.

 

13.2                                 The representations and warranties on the
part of the Guarantor contained in this Guarantee and Indemnity shall survive
the execution of this Guarantee and Indemnity.

 

13.3                                 No variation or amendment of this Guarantee
and Indemnity shall be valid unless in writing and signed on behalf of the
Guarantor and the Security Agent.

 

13.4                                 Other than the Finance Parties, a person
who is not a party to this Guarantee and Indemnity has no right under the
Contracts (Rights of Third Parties) Act 1999 to enforce or to enjoy the benefit
of any term of this Guarantee and Indemnity.

 

14                                           Notices

 

The provisions of clause 18 of the Loan Agreement shall apply (mutatis mutandis)
to this Guarantee and Indemnity as if it were set out in full with references to
this Guarantee and Indemnity substituted for references to the Loan Agreement
and with references to the Guarantor substituted for references to the Borrower.

 

15                                           Law and Jurisdiction

 

15.1                                 This Guarantee and Indemnity and any
non-contractual obligations arising from or in connection with it shall in all
respects be governed by and interpreted in accordance with English law.

 

15.2                                 For the exclusive benefit of the Security
Agent, the Guarantor irrevocably agrees that the courts of England are to have
exclusive jurisdiction to settle any dispute (a) arising from or in connection
with this Guarantee and Indemnity or (b) relating to any non-contractual
obligations arising from or in connection with this Guarantee and Indemnity and
that any proceedings may be brought in those courts.

 

15.3                                 Nothing contained in this Clause shall
limit the right of the Security Agent to commence any proceedings against the
Guarantor in any other court of competent jurisdiction nor shall the
commencement of any proceedings against the Guarantor in one or more
jurisdictions preclude the commencement of any proceedings in any other
jurisdiction, whether concurrently or not.

 

15

--------------------------------------------------------------------------------


 

15.4                                 The Guarantor irrevocably waives any
objection which it may now or in the future have to the laying of the venue of
any proceedings in any court referred to in this Clause and any claim that those
proceedings have been brought in an inconvenient or inappropriate forum, and
irrevocably agrees that a judgment in any proceedings commenced in any such
court shall be conclusive and binding on it and may be enforced in the courts of
any other jurisdiction.

 

15.5                                 Without prejudice to any other mode of
service allowed under any relevant law, the Guarantor:

 

15.5.1                       irrevocably appoints WFW Legal Services Limited
present of 15 Appold Street, London EC2A 2HB, England as its agent for service
of process in relation to any proceedings before the English courts; and

 

15.5.2                       agrees that failure by a process agent to notify
the Guarantor of the process will not invalidate the proceedings concerned.

 

16

--------------------------------------------------------------------------------


 

In witness of which this Guarantee and Indemnity has been duly executed and
delivered as a deed the day and year first before written.

 

Signed and Delivered

/s/ Apostolos Zafolias

as a Deed

 

by Genco Shipping & Trading Limited

 

acting by

 

its duly authorised

 

in the presence of:

 

 

 

 

 

 

 

signature of
witness

/s/ Peter Allen

 

 

 

 

 

 

name

Peter Allen

 

 

 

print name of witness

 

 

 

 

 

 

 

299 Park Avenue

 

 

address

New York, NY 10171

 

 

 

17

--------------------------------------------------------------------------------